Citation Nr: 0207990	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied, among other 
things, service connection for headaches.  In May 1996, the 
veteran filed a notice of disagreement (NOD).  In June 1996, 
the veteran was furnished a statement of the case (SOC); and 
in September 1996, he filed a substantive appeal.  Following 
a September 1996 personal hearing at the RO, the veteran was 
issued a supplement SOC that considered the veteran's claim 
of service connection for headaches on both a primary and 
secondary basis.

In July 1998, the Board entered a decision which denied the 
veteran's request to reopen a claim for service connection 
for a right knee disorder on the basis that the veteran had 
failed to submit new and material evidence.  The Board also 
remanded the appeal to the RO for additional development with 
respect to the veteran claim of entitlement to service 
connection for headaches.  The development having been 
completed, the claim for headaches is once again before the 
Board.  Accordingly, the Board's appellate review will be 
limited to the issue listed on the cover page of this 
decision.


FINDING OF FACT

Chronic headaches were not shown in service and is not shown 
to be related to an in-service disease or injury, or a 
service-connected disorder.





CONCLUSION OF LAW

Chronic headaches were not incurred or aggravated by active 
service, and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board observes that a recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with the appealed 
September 1995 rating decision, a June 1996 SOC, and 
supplemental SOCs in December 1996 and February 2002.  These 
documents together list the evidence considered, the law and 
regulations governing the veteran's claim for service 
connection (on a primary and secondary basis) for headaches, 
including the Veterans Claims Assistance Act (VCAA), and the 
reasons for the determination made regarding his claim.

Further, the record also discloses that VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the veteran's service 
medical records, and relevant records of VA and private 
medical treatment, have been associated with the claims file.  
In September 1996, the veteran presented testimony at a 
hearing at the RO before an RO hearing officer.  In July 
1998, the Board remanded the case for the RO to obtain 
additional evidence related to the veteran's headache claim.  
In October 1996, the RO provided the veteran with a VA 
neurological examination.  In March 1999, the VA neurologist 
who had examined the veteran in October 1996 reviewed the 
veteran's complete record, and provided an opinion regarding 
the etiology of the veteran's headaches.  The reports of the 
examination and subsequent review together provide relevant 
findings and opinions regarding the veteran's medical 
history.

In the March 1999 review, a VA neurologist opined that the 
veteran's headaches were not related to his left knee, low 
back, or neck pain, but were psychogenic.  Although the VA 
neurologist recommended further psychiatric examination, the 
Board notes that the veteran does not have a service-
connected psychiatric disorder.  Thus, even if further 
examination confirmed that the veteran's headaches are 
associated with a psychiatric condition, that finding would 
not support the veteran's claim that his headaches are 
secondary to a service-connected disability.  The Board 
concludes, then, that there is no reasonable possibility that 
further psychiatric examination would aid in substantiating 
the veteran's claim of service connection for headaches.  
Therefore, VA does not have a duty to provide the further 
examination recommended by the neurologist.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (as amended).

Under these circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case, and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issue of entitlement to service 
connection for headaches, to include on a secondary basis, is 
ready for appellate review.


II.  Service Connection for Headaches, to include on a 
Secondary Basis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.102 (2001).

The veteran contends that he has chronic headaches that are 
attributable to his service-connected left knee and back 
disabilities.  A review of the record reflects that the 
veteran has established entitlement to service connection for 
a left knee disability, residual to an injury he sustained in 
service.  He has undergone multiple surgeries on his left 
knee.  In 1985, the RO granted the veteran's claim for 
service connection for low back strain, as secondary to the 
service-connected left knee disability.

Service medical records are completely negative for any 
reference to headaches, including migraine or tension 
headaches.  VA hospital treatment reports dated in 1976 and 
1977, are similarly negative for treatment or diagnosis of a 
headache disorder.

The records of VA hospital treatment of the veteran's left 
knee in 1976 and 1977 include a physician's observations of 
apparent psychological symptoms, including anxiety and 
depression.  VA outpatient treatment notes from December 1982 
indicate that the veteran received a psychology consultation 
due to complaints of anxiety and depression.  The examiner's 
impression was situational symptoms, due to stresses such as 
financial problems.  In a November 1983 hearing at the RO 
regarding compensation for his left knee disability, the 
veteran reported that he felt psychological distress because 
his left knee disorder made it difficult for him to earn a 
living.  

VA outpatient treatment records, dated in October 1985, 
reflect that the veteran complained of severe headaches 
occurring about four times per week.  In October 1988, he 
reported a headache, with throbbing pain in the temporal 
area.  He indicated that he had experienced similar headaches 
in the past.  In January 1989, he was seen for cough, chest 
congestion, and headaches.  The examiner's impression was 
upper respiratory infection.  In June 1989, the veteran was 
seen for recurrent headaches, affecting the area from the 
back of the neck to the temples.  The examiner's impression 
was tension headaches.  In December 1989, he was seen for 
headache, sore throat, and sinus congestion, diagnosed as 
sinusitis.

On VA examination in July 1990, the examiner reported an 
impression of "a marked degree of psychogenic overlay" in 
the veteran's physical complaints.  The examiner indicated 
that clinical findings did not explain the marked degree of 
left knee and low back pain that the veteran reported.  On VA 
examination in August 1991, the examiner indicated that the 
severity of left knee and back pain symptoms reported by the 
veteran did not appear to be supported by the examination 
findings or by medical records.  "This patient's main 
problem from this examiner's point of view is psychiatric," 
the examiner wrote.  "He needs psychiatric care.  I do not 
believe that he needs orthopedic care."

VA outpatient records from June 1994 indicate that the 
veteran complained of headaches, along with left knee and low 
back pain.  He reported daily headaches of occipital origin, 
worse on the left side than the right.  In a July 1994 
statement, the veteran indicated that he was seeking service 
connection for headaches.  On VA examination in July 1995, 
the veteran reported frequent headaches that usually began at 
the back of the head, and became generalized.  He reported 
nausea and occasional vomiting with the headaches.  The 
examiner's impression was probable tension headaches.

In August 1996, a private orthopedic surgeon, R. K. Yamamoto, 
M.D., wrote that he had been treating the veteran since 1976 
for internal derangement of the left knee.  Dr. Yamamoto 
described a knee surgery that the veteran had undergone in 
1986, and noted that the veteran's knee problems had 
continued since then.  "As a result of the chronic knee 
problem," Dr. Yamamoto wrote, "[the veteran] has also 
developed back problems, with nerve damage, and severe 
headaches."

In a September 1996 hearing at the RO, the veteran reported 
that he had begun to have headaches in 1976.  He stated that 
he had told doctors about his headaches, and the doctors had 
referred to his nerves, and had suggested consulting a 
psychiatrist.  He reported that his headaches were very 
severe, and that they occurred almost every day, with each 
headache lasting most of a day.  He reported that medication 
sometimes helped with the headaches.  The veteran's wife 
reported that a VA doctor had called the headaches trauma 
headaches.

On VA neurological examination in October 1996, the veteran 
reported that he had headaches daily, at least two or three 
times per week.  He reported that the headaches began as a 
sensation in the neck, and became extremely severe, with 
throbbing pain, but without photophobia, nausea, or vomiting.  
The veteran asserted that the headaches resulted from 
problems with his left knee, neck, and back.  The examiner 
indicated that he had not received the veteran's medical 
records or other records to review.  The examiner stated that 
the veteran's headaches did not have the characteristics of 
migraines.  The examiner found that there did not appear to 
be any neurological connection between the veteran's left 
knee disorder and his headaches.  The examiner indicated that 
he was not able to provide an etiology or exact diagnosis of 
the veteran's headaches.  In an October 1996 examination of 
the joints, the examiner found significant psychophysiologic 
musculoskeletal reaction.  The examiner indicated that he was 
not able to explain the veteran's headaches based on the 
examination.  The range of motion of the cervical spine was 
normal, and cervical spine x-rays were normal.

In March 1999, the VA neurologist (who had examined the 
veteran in October 1996) reviewed the veteran's complete 
medical records and concluded that the veteran's headaches 
were not related to disorders of the left knee, back, or 
neck, and that the headaches were probably psychogenic.  In 
this context, the VA neurologist explained that first, other 
physicians who had examined the veteran also suspected that 
the veteran's headache syndrome or other pain symptoms had a 
psychiatric basis; and that second, his current review of the 
veteran's file confirmed his October 1996 opinion that the 
veteran's headache complaints, which were characteristic of a 
somewhat bizarre psychogenic pain, did not realistically 
originate from the his neck and low back problems and, a 
such, were not the basis of the veteran's headaches.  In 
offering this opinion, the VA neurologist explained the 
veteran had normal MRI results and had no intracranial 
pathology, which, according to the VA neurologist, certainly 
could have been manifested in an obvious manner, through the 
number of years with a real (organic) basis.

The record evidence does not contain any reference to a 
finding or diagnosis of headaches during the veteran's period 
of military service.  The evidence reflects that while the 
veteran's private orthopedist, Dr. Yamamoto, wrote that he 
had developed severe headaches as a result of the chronic 
knee and back problems, several other physicians who have 
examined the veteran indicated that headaches and other pain 
that the veteran has reported appeared to be, at least, 
partly psychogenic, and not explained by physical findings.  
Based on a review of the medical data of record, a VA 
neurologist in March 1999 found that the veteran's headaches 
were probably psychogenic and were not related to the 
disorders of left knee, back, or neck.  Because the VA 
neurologist's opinion was based on review of the veteran's 
claims file, unlike the statement from Dr. Yamamoto, the 
Board finds that the VA neurologist's opinion, which 
subsequently corroborated the opinions of several other 
physicians, is more probative than Dr. Yamamoto's statement.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
120S. Ct. 1251 (2000) (it is not error for the Board to value 
one medical opinion over another, as long as a rationale 
basis for doing so is given).

For these reasons the Board finds that chronic headaches were 
not incurred in or aggravated by service, and are not 
proximately due to or the result of a service-connected 
disability, including the service-connected left knee or back 
disorders.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for headaches, to include 
on a secondary basis.  The appeal is denied.


ORDER

Entitlement to service connection for headaches, to include 
on a secondary basis, is denied. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

